Bullard, J.,

delivered the opinion of the court.
The appellant assigns as error, that it does not appear by the record that any witnesses were sworn according to law, in order to prove the claim of the plaintiffs.
It appears by the judgment itself, that the testimony of Henry Fisher satisfied the court below of the justice of the plaintiffs’ demand. His testimony could not have been before the court, if he had not been previously sworn to give evidence. The defendant made no defence to the action, and does not now pretend that the evidence offered was insufficient, nor has he enabled us to decide upon such a question, by bringing up with the record,-a statement of what the witness testified.
We are satisfied that the sole object in prosecuting this appeal was delay.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs ; and ten per cent, damages.